            Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 1 of 24



1
     Edward A. Rose, Jr., Attorney at Law
     (Texas State Bar 24081127)
2    Edward A. Rose, Jr., Attorney at Law, P.C.
3    3027 Marina Bay Drive Suite 208
     League City, Texas 77573
4
     Tel: (713) 581-6029
5    Fax: (832) 201-9960
     E Mail: edrose@edroseattorneycpa.com
6

7
     Attorney for Defendant LESA ANTONE
8

9                      UNITED STATES DISTRICT COURT
10                         DISTRICT OF ARIZONA
11

12
                                                      2:19-cv-04347-JJT
     Alliance of Christian Leaders of the
13   East Valley; Magdalena Schwartz, in
14   her individual capacity) and as                  ANSWER TO
     president pastor of Alliance of                  COMPLAINT
15
     Christian Leaders of the East Valley;
16   Iglesia Alfa y Omega; Elias Garcia,
     in his individual capacity and as
17   pastor of Iglesia Alfa y Omega;
     Iglesia Monte Vista; Angel
18   Campos, in his individual capacity
19
     and as pastor of Iglesia Monte
     Vista; Iglesia Nueva Esperanza;
20   Israel Camacho, in his individual
     capacity and as pastor of Iglesia
21   Nueva Esperanza; Iglesia
22
     Apostolica; Helping With All My
     Heart, Inc., an Arizona non-profit
23   corporation; Cristobal Perez, in his
     individual capacity and as pastor of
24   Iglesia Apostolica De La
     Comunidad; Iglesia Cristiana El
25
     Buen Pastor; Hector Ramirez, in his
26   individual capacity and as pastor of
     Iglesia Cristiana El Buen Pastor;
27   Terence Driscoll,
28                Plaintiffs,

                                               1
                                             ANSWER
              Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 2 of 24



     v.
1

2    Patriot Movement, AZ; AZ Patriots;
     Jennifer Harrison; Sean Harrison; Lesa
3
     Antone; Russell Jaffe; Jeremy
4    Bronaugh; Antonio Foreman; Laura
5
     Damasco; Tami Jo Garver; Michael
     Pavlock; Brandi Payne; Jane Roe;
6    “Eduardo Jaime”; John Does 1 & 2,
7
                         Defendants.
8

9

10

11

12           Defendant LESA ANTONE now files her Answer to the Complaint and would
13   respectfully show this Court as follows:
14           For any responses which state “cannot admit or deny” there was not enough
15   specific information for the defendant to respond “admit or deny” or defendant
16
     was not at the event complained of.
17
             All allegations of the Complaint not specifically admitted are herein denied.
18

19
                               INTRODUCTION
20
          1. Defendant cannot admit or deny Paragraph 1 of the Complaint;
21
          2. Defendant denies Paragraph 2 of the Complaint.
22
          3. Defendant cannot admit or deny Paragraph 3 of the Complaint.
23

24
                        JURISDICTION AND VENUE
25

26

27
          4. Defendant admits Paragraph 4 of the Complaint.

28
          5. Defendant admits Paragraph 5 of the Complaint.

                                                2
                                             ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 3 of 24



1
     6. Defendant admits Paragraph 6 of the Complaint.

2

3                            PARTIES
4                             Plaintiffs
5

6    7. Defendant cannot admit or deny Paragraph 7 of the Complaint.
7    8. Defendant cannot admit or deny Paragraph 8 of the Complaint.
8    9. Defendant cannot admit or deny Paragraph 9 of the Complaint.
9    10. Defendant cannot admit or deny Paragraph 10 of the Complaint.
10
     11. Defendant cannot admit or deny Paragraph 11 of the Complaint.
11
     12. Defendant cannot admit or deny Paragraph 12 of the Complaint.
12
     13. Defendant cannot admit or deny Paragraph 13 of the Complaint.
13
     14. Defendant cannot admit or deny Paragraph 14 of the Complaint.
14
     15. Defendant cannot admit or deny Paragraph 15 of the Complaint.
15
     16. Defendant cannot admit or deny Paragraph 16 of the Complaint.
16
     17. Defendant cannot admit or deny Paragraph 17 of the Complaint.
17
     18. Defendant cannot admit or deny Paragraph 18 of the Complaint.
18
     19. Defendant cannot admit or deny Paragraph 19 of the Complaint.
19
     20. Defendant cannot admit or deny Paragraph 20 of the Complaint.
20

21
     21. Defendant cannot admit or deny Paragraph 21 of the Complaint.

22
     22. Defendant cannot admit or deny Paragraph 22 of the Complaint.

23   23. Defendant cannot admit or deny Paragraph 23 of the Complaint.
24   24. Defendant cannot admit or deny Paragraph 24 of the Complaint.
25   25. Defendant cannot admit or deny Paragraph 25 of the Complaint.
26   26. Defendant cannot admit or deny Paragraph 26 of the Complaint.
27   27. Defendant cannot admit or deny Paragraph 27 of the Complaint.
28   28. Defendant cannot admit or deny Paragraph 28 of the Complaint.

                                             3
                                           ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 4 of 24



1
     29. Defendant cannot admit or deny Paragraph 29 of the Complaint.

2    30. Defendant cannot admit or deny Paragraph 30 of the Complaint.
3    31. Defendant cannot admit or deny Paragraph 31 of the Complaint.
4    32. Defendant cannot admit or deny Paragraph 32 of the Complaint.
5    33. Defendant cannot admit or deny Paragraph 33 of the Complaint.
6    34. Defendant cannot admit or deny Paragraph 34 of the Complaint.
7    35. Defendant cannot admit or deny Paragraph 35 of the Complaint.
8

9                          Defendants
10

11
     36. Defendant denies Paragraph 36 of the Complaint- Patriot Movement AZ is not an
12
        unincorporated association nor a legal entity- merely a face book page;
13
     37. Plaintiff denies Paragraph 37 of the Complaint – Patriot Movement AZ is not an
14
        unincorporated association nor a legal entity- merely a face book page;
15
     38. Defendant admits Paragraph 38 of the Complaint.
16
     39. Defendant admits Paragraph 39 of the Complaint.
17
     40. Defendant admits Paragraph 40 of the Complaint but objects to the labeling of the
18
        Patriot Movement AZ has a “hate group” since the SPLC brands everyone who
19
        does not agree with them as a “hate group”.
20

21
     41. Defendant admits Paragraph 41 of the Complaint as it refers to the Face Book

22
        page.

23   42. Defendant admits Paragraph 42 of the Complaint.
24   43. Defendant admits Paragraph 43 of the Complaint as it refers to the Face Book
25      page but is not a leader since there are no members.
26   44. Defendant admits Paragraph 44 of the Complaint.
27   45. Defendant cannot admit or deny Paragraph 45 of the Complaint
28   46. Defendant cannot admit or deny Paragraph 46 of the Complaint.

                                              4
                                          ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 5 of 24



1
     47. Defendant cannot admit or deny Paragraph 47 of the Complaint.

2    48. Defendant denies Paragraph 48 of the Complaint- Patriot Movement AZ has no
3       members.
4    49. Defendant cannot admit or deny Paragraph 49 of the Complaint.
5    50. Defendant cannot admit or deny Paragraph 50 of the Complaint.
6    51. Defendant denies Paragraph 51 of the Complaint- Patriot Movement AZ has no
7       members.
8    52. Defendant cannot admit or deny Paragraph 52 of the Complaint.
9    53. Defendant denies Paragraph 53 of the Complaint as Patriot Movement AZ is not
10
        an organization with members.
11
     54. Defendant cannot admit or deny Paragraph 54 of the Complaint.
12
     55. Defendant denies Paragraph 55 of the Complaint as Patriot Movement AZ is not
13
        an organization with members.
14
     56. Defendant cannot admit or deny Paragraph 56 of the Complaint.
15
     57. Defendant cannot admit or deny Paragraph 57 of the Complaint.
16
     58. Defendant cannot admit or deny Paragraph 58 of the Complaint.
17
     59. Defendant cannot admit or deny Paragraph 59 of the Complaint.
18
     60. Defendant cannot admit or deny Paragraph 60 of the Complaint.
19
     61. Defendant denies Paragraph 61 of the Complaint as Patriot Movement AZ is not an
20

21
        organization with members.

22
     62. Defendant cannot admit or deny Paragraph 62 of the Complaint.

23   63. Defendant cannot admit or deny Paragraph 63 of the Complaint.
24   64. Defendant cannot admit or deny Paragraph 64 of the Complaint.
25   65. Defendant cannot admit or deny Paragraph 65 of the Complaint.
26   66. Defendant cannot admit or deny Paragraph 66 of the Complaint.
27   67. Defendant cannot admit or deny Paragraph 67 of the Complaint.
28   68. Defendant cannot admit or deny Paragraph 68 of the Complaint.

                                            5
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 6 of 24



1
     69. Defendant cannot admit or deny Paragraph 69 of the Complaint.

2    70. Defendant cannot admit or deny Paragraph 70 of the Complaint.
3    71. Defendant cannot admit or deny Paragraph 71 of the Complaint as Patriot
4       Movement AZ is not an organization with members.
5    72. Defendant cannot admit or deny Paragraph 72 of the Complaint.
6    73. Defendant cannot admit or deny Paragraph 73 of the Complaint.
7    74. Defendant cannot admit or deny Paragraph 74 of the Complaint.
8    75. Defendant cannot admit or deny Paragraph 75 of the Complaint.
9    76. Defendant cannot admit or deny Paragraph 76 of the Complaint.
10
     77. Defendant cannot admit or deny Paragraph 77 of the Complaint.
11
     78. Defendant cannot admit or deny Paragraph 78 of the Complaint.
12
     79. Defendant cannot admit or deny Paragraph 79 of the Complaint.
13
     80. Defendant cannot admit or deny Paragraph 80 of the Complaint.
14

15
                     COMMON ALLEGATIONS OF FACT
16
     81. Defendant denies Paragraph 81 of the Complaint as the Plaintiffs have been
17
        involved in these activities for years.
18
     82. Defendant cannot admit or deny Paragraph 82 of the Complaint.
19
     83. Defendant cannot admit or deny Paragraph 83 of the Complaint.
20

21
     84. Defendant cannot admit or deny Paragraph 84 of the Complaint.

22
     85. Defendant cannot admit or deny Paragraph 85 of the Complaint.

23   86. Defendant cannot admit or deny Paragraph 86 of the Complaint.
24   87. Defendant cannot admit or deny Paragraph 87 of the Complaint.
25   88. Defendant cannot admit or deny Paragraph 88 of the Complaint.
26   89. Defendant cannot admit or deny Paragraph 89 of the Complaint.
27   90. Defendant cannot admit or deny Paragraph 90 of the Complaint.
28


                                                  6
                                            ANSWER
          Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 7 of 24



1
     91. Defendant denies Paragraph 91 of the Complaint as the Plaintiffs have been

2       involved in these activities for years.
3    92. Defendant cannot admit or deny Paragraph 92 of the Complaint since there has
4       been considerable resistance from the Phoenix community.
5    93. Defendant admits Paragraph 93 of the Complaint.
6    94. Defendant denies Paragraph 94 of the Complaint.
7    95. Defendant admits Paragraph 95 of the Complaint as did the Plaintiffs also.
8    96. Defendant cannot admit or deny Paragraph 96 of the Complaint.
9    97. Defendant denies Paragraph 97 of the Complaint.
10
     98. Defendant denies Paragraph 98 of the Complaint as Plaintiff’s agents aggressively
11
        approached defendants on public property.
12
     99. Defendant admits Paragraph 99 of the Complaint as Plaintiffs also did the same to
13
        the defendants but only admits recording the event as a whole and not targeting
14
        individual faces and/or name tags.
15
     100. Defendant denies Paragraph 100 of the Complaint.
16
     101. Defendant denies Paragraph 101 of the Complaint.
17
     102. Defendant admits Paragraph 102 of the Complaint as reported by US
18
     Department of Homeland Security (DHS) and US Customs and Border Patrol (CBP).
19
     103. Defendant cannot admit or deny Paragraph 103 of the Complaint.
20

21
     104. Defendant denies Paragraph 104 of the Complaint.

22
     105. Defendant denies Paragraph 105 of the Complaint.

23   106. Defendant admits Paragraph 106 of the Complaint as this was done from a public
24       forum but only admits recording the event as a whole and not targeting specific
25       people.
26   107. Defendant admits Paragraph 107 of the Complaint to the extent it included all
27       associated with the Plaintiffs from a public forum recording the event as a whole
28       and not targeting children.

                                                  7
                                             ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 8 of 24



1
     108. Defendant denies Paragraph 108 of the Complaint.

2    109. Defendant admits Paragraph 109 of the Complaint.
3    110. Defendant admits Paragraph 110 of the Complaint.
4    111. Defendant cannot admit or deny Paragraph 111 of the Complaint.
5    112. Defendant cannot admit or deny Paragraph 112 of the Complaint. Additionally,
6        Defendant has no control over social media messages from others.
7    113. Defendant cannot admit or deny Paragraph 113 of the Complaint. Additionally,
8        Defendant has no control over social media messages from others.
9    114. Defendant denies Paragraph 114 of the Complaint.
10
     115. Defendant denies Paragraph 115 of the Complaint.
11
     116. Defendant admits Paragraph 116 of the Complaint.
12
     117. Defendant cannot admit or deny Paragraph 117 of the Complaint.
13
     118. Defendant cannot admit or deny Paragraph 118 of the Complaint.
14
     119. Defendant cannot admit or deny Paragraph 119 of the Complaint.
15
     120. Defendant cannot admit or deny Paragraph 120 of the Complaint.
16
     121. Defendant denies Paragraph 121 of the Complaint- as to the term harassment and
17
         interference.
18
     122. Defendant cannot admit or deny Paragraph 122 of the Complaint.
19
     123. Defendant cannot admit or deny Paragraph 123 of the Complaint.
20

21
     124. Defendant cannot admit or deny Paragraph 124 of the Complaint.

22
     125. Defendant cannot admit or deny Paragraph 125 of the Complaint.

23   126. Defendant cannot admit or deny Paragraph 126 of the Complaint.
24   127. Defendant cannot admit or deny Paragraph 127 of the Complaint.
25

26                         Iglesia Alfa v Omega
27   128. Defendant admits or deny Paragraph 128 of the Complaint.
28   129. Defendant cannot admit or deny Paragraph 129 of the Complaint.

                                            8
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 9 of 24



1
     130. Defendant denies Paragraph 130 of the Complaint- the actions were on public

2        and not private property.
3    131. Defendant denies Paragraph 131 of the Complaint- no insults.
4    132. Defendant admits paragraph 132 of the Complaint to the extent anything states
5        was based on information from US DHS and US CBP.
6    133. Defendant cannot admit or deny Paragraph 133 of the Complaint.
7    134. Defendant denies Paragraph 134 of the Complaint.
8    135. Defendant cannot admit or deny Paragraph 135 of the Complaint.
9    136. Defendant cannot admit or deny Paragraph 136 of the Complaint.
10
     137. Defendant denies Paragraph 137 of the Complaint since this defendant was not
11
         on church property.
12
     138. Defendant admits Paragraph 138 of the Complaint.
13
     139. Defendant admits Paragraph 139 of the Complaint.
14
     140. Defendant cannot admit or deny Paragraph 140 of the Complaint.
15
     141. Defendant cannot admit or deny Paragraph 141 of the Complaint.
16
     142. Defendant cannot admit or deny Paragraph 142 of the Complaint.
17
     143. Defendant cannot admit or deny Paragraph 143 of the Complaint.
18
     144. Defendant cannot admit or deny Paragraph 144 of the Complaint.
19

20

21
                           Iglesia Monte Vista

22

23   145. Defendant cannot admit or deny Paragraph 145 of the Complaint.
24   146. Defendant admits Paragraph 146 of the Complaint.
25   147. Defendant admits Paragraph 147 of the Complaint.
26   148. Defendant denies Paragraph 148 of the Complaint- no insults.
27   149. Defendant cannot admit or deny Paragraph 149 of the Complaint.
28   150. Defendant cannot admit or deny Paragraph 150 of the Complaint.

                                             9
                                          ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 10 of 24



1
     151. Defendant denies Paragraph 151 of the Complaint as to the term hostile.

2    152. Defendant denies Paragraph 152 of the Complaint as pertains to faces of the
3        immigrants as the entire event was filmed.
4    153. Defendant denies Paragraph 153 of the Complaint.
5    154. Defendant denies Paragraph 154 of the Complaint.
6    155. Defendant admits Paragraph 155 of the Complaint but denies as it pertains to
7        faces of young children as the entire event was recorded..
8    156. Defendant cannot admit or deny Paragraph 156 of the Complaint.
9    157. Defendant cannot admit or deny Paragraph 157 of the Complaint.
10
     158. Defendant admits Paragraph 158 of the Complaint but were on public property
11
         with the police.
12
     159. Defendant cannot admit or deny Paragraph 159 of the Complaint.
13
     160. Defendant cannot admit or deny Paragraph 160 of the Complaint.
14
     161. Defendant cannot admit or deny Paragraph 161 of the Complaint.
15
     162. Defendant cannot admit or deny Paragraph 162 of the Complaint.
16
     163. Defendant denies Paragraph 163 of the Complaint but adds that representatives
17
         of the Plaintiffs approached this defendant in a threatening manner.
18
     164. Defendant cannot admit or deny Paragraph 164 of the Complaint.
19
     165. Defendant cannot admit or deny Paragraph 165 of the Complaint.
20

21
     166. Defendant admits Paragraph 166 of the Complaint.

22
     167. Defendant cannot admit or deny Paragraph 167 of the Complaint.

23   168. Defendant cannot admit or deny Paragraph 168 of the Complaint.
24   169. Defendant admits Paragraph 169 of the Complaint.
25   170. Defendant admits Paragraph 170 of the Complaint but filming the activity and
26       not specifically the children.
27   171. Defendant cannot admit or deny Paragraph 171 of the Complaint.
28


                                             10
                                          ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 11 of 24



1
     172. Defendant admits Paragraph 172 of the Complaint but posted the activity

2        previously filmed and any statements made were based on comments made by
3        US DHS and US CBP.
4    173. Defendant cannot admit or deny Paragraph 173 of the Complaint.
5    174. Defendant cannot admit or deny Paragraph 174 of the Complaint.
6    175. Defendant cannot admit or deny Paragraph 175 of the Complaint.
7    176. Defendant cannot admit or deny Paragraph 176 of the Complaint.
8    177. Defendant cannot admit or deny Paragraph 177 of the Complaint.
9    178. Defendant cannot admit or deny Paragraph 178 of the Complaint.
10
     179. Defendant cannot admit or deny Paragraph 179 of the Complaint.
11
     180. Defendant cannot admit or deny Paragraph 180 of the Complaint.
12
     181. Defendant cannot admit or deny Paragraph 181 of the Complaint.
13

14
                           Iglesia Nueva Esperanza
15

16
     182. Defendant cannot admit or deny Paragraph 182 of the Complaint.
17
     183. Defendant cannot admit or deny Paragraph 183 of the Complaint.
18
     184. Defendant cannot admit or deny Paragraph 184 of the Complaint.
19
     185. Defendant cannot admit or deny Paragraph 185 of the Complaint.
20

21
     186. Defendant cannot admit or deny Paragraph 186 of the Complaint.

22
     187. Defendant cannot admit or deny Paragraph 187 of the Complaint.

23   188. Defendant cannot admit or deny Paragraph 188 of the Complaint.
24   189. Defendant cannot admit or deny Paragraph 189 of the Complaint.
25   190. Defendant cannot admit or deny Paragraph 190 of the Complaint.
26   191. Defendant cannot admit or deny Paragraph 191 of the Complaint.
27   192. Defendant cannot admit or deny Paragraph 192 of the Complaint.
28   193. Defendant cannot admit or deny Paragraph 193 of the Complaint.

                                            11
                                          ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 12 of 24



1
     194. Defendant cannot admit or deny Paragraph 194 of the Complaint.

2    195. Defendant cannot admit or deny Paragraph 195 of the Complaint.
3    196. Defendant cannot admit or deny Paragraph 194 of the Complaint.
4    197. Defendant cannot admit or deny Paragraph 197 of the Complaint.
5    198. Defendant cannot admit or deny Paragraph 198 of the Complaint.
6    199. Defendant cannot admit or deny Paragraph 199 of the Complaint.
7    200. Defendant cannot admit or deny Paragraph 200 of the Complaint.
8    201. Defendant cannot admit or deny Paragraph 201 of the Complaint.
9    202. Defendant cannot admit or deny Paragraph 202 of the Complaint.
10
     203. Defendant cannot admit or deny Paragraph 203 of the Complaint.
11
     204. Defendant cannot admit or deny Paragraph 204 of the Complaint.
12

13
       Iglesia Apostolica De La Comunidad/ Helping With All My Heart
14

15
     205. Defendant cannot admit or deny Paragraph 205 of the Complaint.
16
     206. Defendant cannot admit or deny Paragraph 206 of the Complaint.
17
     207. Defendant admits Paragraph 207 of the Complaint.
18
     208. Defendant admits Paragraph 208 of the Complaint but disputes the distance from
19
         the bus.
20

21
     209. Defendant cannot admit or deny Paragraph 209 of the Complaint.

22
     210. Defendant cannot admit or deny Paragraph 210 of the Complaint.

23   211. Defendant admits Paragraph 211 of the Complaint.
24   212. Defendant cannot admit or deny Paragraph 212 of the Complaint.
25   213. Defendant denies Paragraph 213 of the Complaint.
26   214. Defendant denies Paragraph 214 of the Complaint.
27   215. Defendant cannot admit or deny Paragraph 215 of the Complaint.
28   216. Defendant cannot admit or deny Paragraph 216 of the Complaint.

                                            12
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 13 of 24



1
     217. Defendant cannot admit or deny Paragraph 217 of the Complaint.

2    218. Defendant cannot admit or deny Paragraph 218 of the Complaint.
3    219. Defendant cannot admit or deny Paragraph 219 of the Complaint.
4    220. Defendant cannot admit or deny Paragraph 220 of the Complaint.
5    221. Defendant cannot admit or deny Paragraph 221 of the Complaint.
6    222. Defendant cannot admit or deny Paragraph 222 of the Complaint.
7    223. Defendant cannot admit or deny Paragraph 223 of the Complaint.
8    224. Defendant cannot admit or deny Paragraph 224 of the Complaint.
9                                Terence Driscoll
10

11
     225. Defendant cannot admit or deny Paragraph 225 of the Complaint.
12
     226. Defendant cannot admit or deny Paragraph 226 of the Complaint.
13
     227. Defendant cannot admit or deny Paragraph 227 of the Complaint.
14
     228. Defendant denies Paragraph 228 of the Complaint.
15
     229. Defendant denies Paragraph 229 of the Complaint.
16
     230. Defendant denies Paragraph 230 of the Complaint.
17
     231. Defendant cannot admit or deny Paragraph 231 of the Complaint.
18
     232. Defendant cannot admit or deny Paragraph 232 of the Complaint.
19
     233. Defendant cannot admit or deny Paragraph 233 of the Complaint.
20

21

22
                             COUNT ONE

23                  (Conspiracy to Violate Civil Rights)
24

25   234. Defendant cannot admit or deny Paragraph 234 of the Complaint.
26   235. Defendant denies Paragraph 235 of the Complaint.
27   236. Defendant admits Paragraph 236 of the Complaint.
28   237. Defendant admits Paragraph 237 of the Complaint.

                                           13
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 14 of 24



1
     238. Defendant admits Paragraph 238 of the Complaint.

2    239. Defendant admits Paragraph 239 of the Complaint.
3    240. Defendant denies Paragraph 240 of the Complaint.
4    241. Defendant denies Paragraph 241 of the Complaint.
5    242. Defendant denies Paragraph 2421 of the Complaint.
6    243. Defendant denies Paragraph 243 of the Complaint.
7    244. Defendant denies Paragraph 244 of the Complaint.
8    245. Defendant cannot admit or deny Paragraph 245 of the Complaint.
9    246. Defendant denies Paragraph 246 of the Complaint if she was at that event.
10
     247. Defendant denies Paragraph 247 of the Complaint.
11
     248. Defendant denies Paragraph 248 of the Complaint.
12
     249. Defendant denies Paragraph 249 of the Complaint.
13
     250. Defendant denies Paragraph 250 of the Complaint.
14
     251. Defendant denies Paragraph 251 of the Complaint.
15

16
                          COUNT TWO
17
              (Discriminatory Interference With Property)
18

19
     252. Defendant cannot admit or deny Paragraph 252 of the Complaint.
20

21
     253. Defendant denies Paragraph 253 of the Complaint.

22
     254. Defendant cannot admit or deny Paragraph 254 of the Complaint.

23   255. Defendant cannot admit or deny Paragraph 255 of the Complaint.
24   256. Defendant cannot admit or deny Paragraph 256 of the Complaint.
25   257. Defendant cannot admit or deny Paragraph 247 of the Complaint.
26   258. Defendant denies Paragraph 258 of the Complaint.
27   259. Defendant denies Paragraph 259 of the Complaint.
28


                                             14
                                          ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 15 of 24



1
                        COUNT THREE

2                        (Defamation)
3

4    260. Defendant cannot admit or deny Paragraph 260 of the Complaint.
5    261. Defendant denies Paragraph 261 of the Complaint.
6    262. Defendant denies Paragraph 262 of the Complaint.
7    263. Defendant denies Paragraph 263 of the Complaint since this information was
8        received from US DHS and US CBP.
9    264. Defendant cannot admit or deny Paragraph 264 of the Complaint.
10
     265. Defendant cannot admit or deny Paragraph 265 of the Complaint.
11
     266. Defendant cannot admit or deny Paragraph 266 of the Complaint.
12
     267. Defendant denies Paragraph 267 of the Complaint.
13
     268. Defendant denies Paragraph 268 of the Complaint.
14

15
                          COUNT FOUR
16
                            (False Light)
17

18
     269. Defendant cannot admit or deny Paragraph 269 of the Complaint.
19
     270. Defendant denies Paragraph 270 of the Complaint but any comments related
20

21
         pertained to statements previously made by US CBP.

22
     271. Defendant cannot admit or deny Paragraph 271 of the Complaint.

23   272. Defendant denies Paragraph 272 of the Complaint.
24   273. Defendant denies Paragraph 273 of the Complaint.
25   274. Defendant denies Paragraph 274 of the Complaint.
26   275. Defendant denies Paragraph 275 of the Complaint.
27   276. Defendant denies Paragraph 276 of the Complaint.
28   277. Defendant denies Paragraph 277 of the Complaint.

                                              15
                                            ANSWER
         Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 16 of 24



1
     278. Defendant denies Paragraph 278 of the Complaint.

2

3                           COUNT FIVE
4       (Appropriation or Invasion of the Right to Publicity)
5

6    279. Defendant cannot admit or deny Paragraph 279 of the Complaint.
7    280. Defendant admits Paragraph 280 of the Complaint.
8    281. Defendant admits Paragraph 281 of the Complaint as all recordings were from a
9        public forum.
10
     282. Defendant denies Paragraph 282 of the Complaint but admits the event was
11
         recorded not specifically faces, nametags, cars, and license plates.
12
     283. Defendant denies Paragraph 283 of the Complaint but admits to the notification
13
         of these activities to the public at large to inform them of the events in their
14
         community.
15
     284. Defendant admits Paragraph 284 of the Complaint but admits the total events
16
         were recorded from a public forum.
17
     285. Defendant denies Paragraph 285 of the Complaint but admits the total events
18
         were recorded from a public forum but not specifically children’s faces.
19
     286. Defendant denies Paragraph 286 of the Complaint but any social media used was
20

21
         intended to educate the public as to the events in their community.

22
     287. Defendant denies Paragraph 287 of the Complaint.

23

24                          COUNT SIX
25                   (Intrusion into a Private Place)
26

27   288. Defendant cannot admit or deny Paragraph 288 of the Complaint.
28   289. Defendant denies Paragraph 289 of the Complaint.

                                               16
                                            ANSWER
            Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 17 of 24



1
        290. Defendant denies Paragraph 290 of the Complaint.

2       291. Defendant denies Paragraph 291 of the Complaint.
3       292. Defendant denies Paragraph 292 of the Complaint.
4       293. Defendant denies Paragraph 293 of the Complaint.
5       294. Defendant denies Paragraph 294 of the Complaint.
6       295. Defendant denies Paragraph 295 of the Complaint.
7

8                           COUNT SEVEN
9                              (Trespass)
10

11
        296. Defendant cannot admit or deny Paragraph 296 of the Complaint.
12
        297. Defendant denies Paragraph 297 of the Complaint.
13
        298. Defendant denies Paragraph 298 of the Complaint.
14
        299. Defendant cannot admit or deny Paragraph 299 of the Complaint.
15
        300. Defendant denies Paragraph 300 of the Complaint.
16
        301. Defendant denies Paragraph 301 of the Complaint.
17
        302. Defendant denies Paragraph 302 of the Complaint.
18

19
                                   AFFIRMATIVE DEFENSES
20

21                               FIRST AFFIRMATIVE DEFENSE
22                                      (Failure to State a Claim)
23         AS AND FOR A FIRST, SEPARATE AND AFFIRMATIVE DEFENSE to said
24   Complaint this answering Defendant alleges that the Complaint and the causes of action
25   therein fails to state a claim upon which relief can be granted.
26

27

28


                                                 17
                                               ANSWER
            Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 18 of 24



1                               SECOND AFFIRMATIVE DEFENSE
2                                         (Fault or Negligence)
3          AS AND FOR A SECOND, SEPARATE AND AFFIRMATIVE DEFENSE to said
4    Complaint this answering Defendant alleges that the Plaintiffs were totally at fault or
5    negligent in and about the matters referred to in its Complaint and that such fault or
6    negligence and carelessness on the part of the Plaintiffs amounted to One Hundred Percent
7    (100%) of the fault or negligence involved in this case and for the sole cause of injuries and
8    damages complained of, if any there were.
9

10                               THIRD AFFIRMATIVE DEFENSE
11                                           (Unclean Hands)
12         AS AND FOR A THIRD, SEPARATE AND AFFIRMATIVE DEFENSE to said
13   Petition, this answering Defendant alleges that the Plaintiffs are not entitled to relief because
14   Plaintiffs acted and reacted in the matters alleged in its Complaint with unclean hands.
15   More specifically by their actions encouraged illegal immigration knowing that the majority
16   of the illegal immigrants’ claims for political asylum are false and Plaintiffs know that the
17   majority of these illegal immigrants will not appear for a Court hearing and remain in the
18   Arizona community or other parts of the State illegally at taxpayer expense. Plaintiffs also
19   are aware that many of the illegal immigrants have criminal records and encourage them to
20   remain in the United States in violation of U.S. Statutes to promote a radical leftist agenda
21   and open border policy.
22

23                              FOURTH AFFIRMATIVE DEFENSE
24                                       (Statute of Limitations)
25         AS AND FOR A FOURTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
26   Complaint, this answering Defendant raises the statute of limitations to all of the causes of
27   action in the Complaint.
28


                                                  18
                                               ANSWER
               Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 19 of 24



1                                  FIFTH AFFIRMATIVE DEFENSE
2                                        (Assumption of Risk)
3          AS AND FOR A FIFTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
4    Complaint, this answering Defendant allege that any injury or damage sustained by
5    Plaintiffs, if any, was caused by risks which the Plaintiffs were, or reasonably should have
6    been aware of, which Plaintiff voluntarily assumed.
7

8                                  SIXTH AFFIRMATIVE DEFENSE
9                           (Freedom of Speech and Freedom of Expression)
10         AS AND FOR A SIXTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
11   Complaint, this answering Defendant’s conduct is protected by the 1st Amendment to the
12   United States Constitution.
13

14                             SEVENTH AFFIRMATIVE DEFENSE
15                                     (Freedom of Association)
16         AS AND FOR A SEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
17   Complaint, this answering Defendant’s conduct is protected by the 1st Amendment to the
18   United States Constitution.
19                              EIGHTH AFFIRMATIVE DEFENSE
20                                         (Protected Class)
21         AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE to said Complaint, this
22   answering Defendant maintains that each of the Plaintiffs are not a member of a “protected
23   class”.
24                                 NINTH AFFIRMATIVE DEFENSE
25                                      (Speculative Damages)
26         AS AND FOR A NINTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
27   Complaint, this answering Defendant maintains that the claims by Plaintiffs for damages, if
28   any, are purely speculative and conjectural and therefore not recoverable.

                                                 19
                                              ANSWER
             Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 20 of 24



1

2                               TENTH AFFIRMATIVE DEFENSE
3                                    (Violation of U.S. Statutes)
4           AS AND FOR A TENTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
5    Complaint, this answering Defendant maintains that the Plaintiffs have aided and abetted
6    illegal aliens that entered the United States, unlawfully, under false claims of “political
7    oppression” knowing that these claims were false. The Plaintiffs also knew that most of the
8    illegal aliens requesting asylum never appear for the court hearing and remain in the U.S.
9    illegally.
10

11                            ELEVENTH AFFIRMATIVE DEFENSE
12                                  (Public / Limited Public Figures)
13          AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE to said Complaint, this
14   answering Defendant maintains that the Plaintiffs are Public Figures and/or Limited Public
15   Figures and by their actions voluntarily participate in a public controversy for the purpose of
16   influencing the outcome of the public controversy of illegal immigration. Their actions are
17   newsworthy.
18

19                             TWELFTH AFFIRMATIVE DEFENSE
20                                    (Truth and/or opinion)
21          AS AND FOR A TWELFTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
22   Complaint, this answering Defendant maintains that any comments made by this answering
23   defendant, if any, were the truth and/or based on opinion.
24

25

26

27

28


                                                  20
                                               ANSWER
            Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 21 of 24



1                       THIRTEENTH AFFIRMATIVE DEFENSE
2                 (Reliance on Government Publications/ Announcements)
3

4
        AS AND FOR A THIRTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE to

5       said Complaint, this answering Defendant maintains that any comments made by this
6       answering defendant, if any, were based on reliance on government publications
7       and/or announcements.
8

9
                            FOURTEENTH AFFIRMATIVE DEFENSE
10
                                         (Consent)
11
       AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE to said Complaint, this
12
     answering defendant maintains that Plaintiffs consented to any intrusion on private property,
13
     if any such intrusions actually occurred.
14

15
                             FIFTEENTH AFFIRMATIVE DEFENSE
16
                                    (Public Place or Public Forum)
17
           AS AND FOR A FIFTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE to
18
     said Complaint, this answering Defendant maintains that all the allegations in this
19
     Complaint, if they occurred, were on Public Property or a Public Forum.
20

21
                           SIXTEENTH AFFIRMATIVE DEFENSE
22
                        (Absence of Malice/ Reckless disregard of the Truth)
23

24         AS AND FOR A SIXTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE
25      to said Complaint, this answering Defendant asserts that all allegations in this
26      Complaint, if they occurred, were without malice and not in reckless disregard of the
27      Truth.
28


                                                   21
                                                 ANSWER
            Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 22 of 24



1                           SEVENTEENTH AFFIRMATIVE DEFENSE
2

3
           AS AND FOR A SEVENTEENTH, SEPARATE AND AFFIRMATIVE

4       DEFENSE to said Complaint, this answering Defendant reserves the right to assert
5       other affirmative defenses as discovery progresses.
6                                    REQUESTED RELIEF
7
           WHEREFORE, this answering defendant respectfully requests an award of the
8
     following relief as follows:
9

10         1.     That Plaintiffs take nothing against this answering Defendant;
11         2.     That this answering Defendant recover reasonable attorney’s fees;
12         3.     For costs of suit incurred herein; and
13         4.     For such other and further relief as this Court may deem just and proper.
14

15
                                      JURY DEMAND
16

17
     Defendant demands a Jury for all issues so triable.

18   November 24, 2019
19                                          /s/ Edward A. Rose, Jr.
20
                                            Edward A. Rose, Jr., Attorney at Law, PC
21
                                            Edward A. Rose, Jr., Esq.
22                                          Attorney-in-Charge
23                                          State of Texas Bar No. 24081127
24
                                            3027 Marina Bay Drive Suite 208
                                            League City, Texas 77573
25
                                            Phone: 713-581-6029
26                                          Fax: 832-201-9960
27                                          edrose@edroseattorneycpa.com
28
                                            Attorney for Defendant Lesa Antone

                                                 22
                                              ANSWER
           Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 23 of 24



1
                                CERTIFICATE OF SERVICE
2
      I hereby certify that I electronically filed the foregoing on the 18th day of November
3
       2019, with the Clerk of the Court by using the CM/ECF system, which will send a
4
                           notice of electronic filing to the following:
5

6

7    Larry J. Wulkan, Esq.
8    Javier Torres, Esq.
9    Stinson LLP
     1850 North Central Avenue
10
     Suite 2100
11
     Phoenix, Arizona 85004-4584
12
     Tel: (602) 279-1600
13   Fax: (602) 240-6925
14   Email:
     larry.wulkan@stinson.com
15
     Javier.torres@stinson.com
16

17   Danny Ray Dodds
18
     Tejay Everett Ray Coon
     William Sean Whitaker
19
     Dodds Law Firm PLC
20   14239 W. Bell Road Suite 204
21   Surprise, Arizona 85374
22
     Tel: (623) 544-2980
     Fax (623) 544-2980
23
     dan@doddslaw.com
24   tejay@doddslaw.com
25   sean@doddslaw.com
26

27

28


                                                23
                                             ANSWER
           Case 2:19-cv-04347-JJT Document 54 Filed 11/24/19 Page 24 of 24



1

2
     November 24, 2019
3                                      /s/ Edward A. Rose, Jr.
4

5
                                       Edward A. Rose, Jr., Attorney at Law, PC
                                       Edward A. Rose, Jr., Esq.
6
                                       Attorney-in-Charge
7
                                       State of Texas Bar No. 24081127
8                                      3027 Marina Bay Drive Suite 208
9                                      League City, Texas 77573
                                       Phone: 713-581-6029
10
                                       Fax: 832-201-9960
11
                                       edrose@edroseattorneycpa.com
12                                     Attorney for Defendant Lesa Antone
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           24
                                         ANSWER
